      Case 4:18-cv-04545 Document 153 Filed on 05/13/21 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 RAYMOND PICKNEY,

 VERSUS                                             CIVIL ACTION NO. 4-18-cv-4545

 DIAMOND OFFSHORE SERVICES
 LIMITED


                            STIPULATION OF DISMISSAL OF
                 PLAINTIFF OTIS THOMPSON’S CLAIMS WITH PREJUDICE

         NOW INTO COURT, through undersigned counsel, come Plaintiff Otis Thompson and

Defendant, Diamond Offshore Services Limited, who, in accordance with Federal Rule of Civil

Procedure 41(a)(1)(a)(ii), respectfully suggest to this Court that they have amicably and

confidentially resolved all claims between them, and that they stipulate to the dismissal, with

prejudice, of all claims of Plaintiff Otis Thompson, with prejudice, each party to bear his/its own

costs and attorney’s fees except as the parties may have otherwise agreed in writing.



                                            Respectfully submitted,

                                            /s/ Scott Newar
                                            Scott Newar
                                            S.D. Texas Bar Number 19191
                                            440 Louisiana, Suite 900
                                            Houston, Texas 77002
                                            Telephone: (713) 226-7950
                                            Fax: (713) 226-7181 (Fax)
                                            E-Mail: newar@newarlaw.com

                                            Counsel for Plaintiff Otis Thompson




                                                1
4824-9409-4569v1
2903639-000003 05/12/2021
      Case 4:18-cv-04545 Document 153 Filed on 05/13/21 in TXSD Page 2 of 2




                                    /s/ Jennifer L. Anderson
                                    Jennifer L. Anderson, T.A. (Tx. Bar No. 24047796)
                                    Baker Donelson Bearman Caldwell & Berkowitz, PC
                                    450 Laurel Street, 21st Floor
                                    Baton Rouge, LA 70801
                                    Telephone: (225) 381-7020
                                    Email: jlanderson@bakerdonelson.com

                                    AND

                                    Christine M. White (Tx. Bar No. 24068713)
                                    Baker Donelson Bearman Caldwell & Berkowitz, PC
                                    St. Charles Avenue, Suite 3600
                                    New Orleans, LA 70170
                                    Telephone: (504) 566-8634
                                    Email: cmwhite@bakerdonelson.com

                                    AND

                                    Minia E. Bremenstul (admitted pro hac vice)
                                    Jones Walker LLP
                                    201 St. Charles Avenue, Suite 4700
                                    New Orleans, LA 70170-5100
                                    Telephone: (504) 582-8603
                                    E-Mail: mbremenstul@joneswalker.com

                                    Counsel for Defendant Diamond Offshore Services
                                    Limited




                                        2
4824-9409-4569v1
2903639-000003 05/12/2021
